Citation Nr: 1201777	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-25 024A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to January 1972 and from June 1972 to June 1975.  Service medical and personnel records indicate that the Veteran served as a reservist and was on active duty from February to March 1991.  However, his service in 1991 is uncharacterized.  Dates of any active duty, active duty for training, or inactive duty for training have not been verified.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2004 RO decision which granted service connection for PTSD and assigned a 10 percent disability rating, effective in February 2004.  In a November 2005 rating decision, the RO granted a 30 percent evaluation for the service-connected PTSD, effective in February 2004.  However, as this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue concerning entitlement to an initial disability rating greater than 30 percent for PTSD remains pending.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before a Veterans Law Judge in June 2008.  A transcript of the hearing is associated with the claims file.  Since then, the Veterans Law Judge in front of whom the Veteran testified has retired.  In April 2010, the Board afforded the Veteran an opportunity for another hearing with a Veterans Law Judge who would participate in this decision.  In the same month, the Veteran responded that he did not wish another hearing.

In May 2010, the Board remanded the case for further evidentiary development.  Such development was completed.

In a May 2010 communication, the Veteran requested service connection for Parkinson's disease, claimed as caused by exposure to herbicides in Vietnam.  We note that service connection for Parkinson's disease was granted by the RO in an October 2011 rating action.

The Veteran submitted a written statement in response to the April 2011 Supplemental Statement of the Case.  His representative waived initial RO review of this statement.

In a September 28, 2011, decision, the Board denied a disability rating in excess of 30 percent prior to September 2010, and granted a disability rating of 50 percent effective in September 2010.  The Board also denied entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities in the September 2011 decision.  


FINDINGS OF FACT

1.  The report of a May 2010 VA psychiatric examination conducted for purposes of compensation was not contained in the Veteran's claims file at the time of the Board's September 2011 review.

2.  The report of the May 2010 psychiatric examination is relevant to the issue of the proper disability rating and the proper effective date to be assigned to most accurately reflect the level of impairment resulting from the Veteran's service-connected PTSD; the report is also relevant to the unemployability issue.

3.  Prior to May 2010, the Veteran's service-connected PTSD was manifested by complaints of feelings of detachment from others, an occasional startle response and trouble sleeping, with normal thought processes, no suicidal or homicidal ideations, normal behaviors, and some anxiety and depression.

4.  The May 2010 VA examination report demonstrates an increase in PTSD symptomatology analogous to occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  

5.  The Veteran has been awarded service connection for PTSD, now rated as 50 percent disabling; and coronary artery disease, rated as 30 percent disabling.  The combined disability rating is 70 percent.

6.  The Veteran has obtained a college degree.

7.  The Veteran's employment background is as a financial planner.  He retired on disability in 2006.

8.  The medical evidence shows the Veteran is unemployable due primarily to his nonservice-connected disabilities; his service-connected disabilities alone do not render him unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's September 28, 2011, decision is warranted.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.904, 20.1100 (2011).  

2.  Prior to May 2010, the criteria for an evaluation greater than 30 percent for the Veteran's service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

3.  A 50 percent disability rating is warranted for PTSD effective in May 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

4.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on its own motion, when a claimant has been denied due process of law or has been granted benefits based on false or fraudulent evidence.  38 C.F.R. § 20.904.  For the reasons discussed below, the September 28, 2011, Board decision is vacated. 

In a November 2011 correspondence, the RO provided a copy of a May 2011 VA examination report to the Board.  This report had mistakenly not been included in the Veteran's file when the Board reviewed the appeal in September 2011.  Review of the report reflects that the Veteran's impairment related to PTSD was worse than that level of impairment contemplated for the award of a 30 percent disability rating, and indeed, supports the assignment of a 50 percent disability rating in May 2011.  The report also contains an informed medical opinion pertaining to the effect of the Veteran's PTSD upon his employability; therefore, the report is also relevant to the unemployability issue.  Given this conclusion, for the Board to ignore this new evidence would constitute a denial of substantive and procedural due process.  

In view of the foregoing, the Board finds that the September 28, 2011, decision should be vacated.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  Rather, the Board will reconsider the Veteran's claim as if the September 2011 decision on the increased rating claim had never been issued.  See 38 C.F.R. § 20.904(a)(3).

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, in Dingess, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support the initial rating for PTSD is required.  Nevertheless, the Board observes that the Veteran has been provided with notice upon multiple occasions as to how the VA assigns disability ratings and effective dates and the evidence which is necessary to substantiate his claims.  Most recently, letters of June 2010 and August 2010 provided this information.

The Veteran's VA medical records have been obtained.  He has submitted copies of private medical records.  He has been provided with VA medical examinations.  His Social Security records have been obtained.  His representative has presented written argument in support of his claim.  He provided sworn testimony in support of his appeal during a Board hearing.  See 38 C.F.R. § 20.704(d).  As discussed above, the report of a May 2010 VA psychiatric examination has recently been added to the record.  We are satisfied that all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  


Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

      PTSD 

The Veteran contends that his PTSD causes greater impairment that is reflected by the currently-assigned 30 percent disability rating.  He specifically asserts that he is unable to establish and maintain effective relationships with others, and that he has difficulty adapting to stressful circumstances.  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Since the Veteran's service connection grant was implemented effective in November 2004, this exercise involves a fairly lengthy period of time and a large number of medical records.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the governing regulatory rating criteria, PTSD is rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130.

The psychiatric symptoms discussed above are not exclusive; they are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Put another way, the severity represented by those examples may not be ignored.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  All diagnoses of mental disorders must conform to the psychiatric standards set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).  38 C.F.R. § 4.125.

The Veteran has been receiving VA medical care for PTSD throughout the appeal period.  Review of these records reveals that he has taken prescription psychiatric medication for most of this time period.  He has not sought therapy for PTSD, however.  Recurrent complaints in the VA medical records include difficulty sleeping, difficulty concentrating, irritability, and being quick to anger.  

According to the report of a July 2004 VA psychiatric examination, the Veteran was working on a part-time basis at that point.  He felt he had been distant and estranged from people since returning from Vietnam, and occasionally had a startle response.  He reported difficulty sleeping and alcohol use to help him sleep.  The objective examination found no impairments of thought processes or in the ability to communicate; no hallucinations or delusions; no abnormal behaviors; and full orientation.  He displayed no obsessive or ritualistic behaviors and had no definite history of panic attacks, although he reported feeling anxious at times.  He had depressive feelings, but displayed no impulsive behaviors.  The examiner assessed the Veteran's long-term and short-term memory as being good.  The examiner also assessed that the Veteran was able to establish and maintain limited social relationships with his family, and that he would be able to work full-time if needed.  The examiner assigned a diagnosis of PTSD and a Global Assessment of Functioning Score of "85 to 90 percent."  The examiner justified this score by stating that the Veteran was able to carry on with his daily life in a generally appropriate manner, working 20 to 25 hours per week and caring for his home and grandchild during days at home.

An April 2007 mental status report prepared in connection with the Veteran's Social Security disability claim reflects diagnoses of PTSD and dysthymic disorder.  The Veteran reported that he was not taking psychotropic medication or seeking therapy, although such was available to him through the VA.  The Veteran expressed frustration with his physical problems, including stroke residuals and a seizure disorder which effectively kept him from driving.  The examiner did not assign a Global Assessment of Functioning Score.  The examiner opined that the Veteran was not exaggerating his symptoms.

During the June 2008 Board hearing, the Veteran provided testimony pertinent to the now-resolved issue of entitlement to service connection for heart disease.  He mentioned several different times, however, the additional stress that he felt his PTSD had placed upon his heart, and the limitations that PTSD had caused in his life generally.

As noted above, the report of a May 2010 VA examination was added to the Veteran's file in November 2011.  According to this report, the Veteran had concurrent physical problems including heart disease, hearing loss, tinnitus, Parkinson's disease, and seizures.  The Parkinson's disease had developed within the previous year, and had necessitated significant changes in his daily functioning.  He had not worked for at least five years, and he reported he had not been able to work because his PTSD symptoms made it difficult to complete work and get along with others.  The examiner deemed that the Veteran was a reliable historian.  The examiner also deemed that the Veteran's thought processes were appropriate, in that he did not have slowness of thought and did not appear confused.  His judgment was not impaired and his abstract thinking was normal  His memory was deemed to have been within normal limits.  There were, however, behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD which cause behavior and social problems when trying to uphold relationships.  These symptoms were described as difficulty establishing and maintaining effective work and social relationships because his symptoms make it difficult for him to get along with others.  The examiner rendered diagnoses of PTSD, panic disorder, and major depressive disorder, commenting that the three diagnoses are related, with the PTSD and major depressive disorder having occurred at the same time, and the PTSD causing a later onset of panic disorder.  The examiner assigned a GAF Score of 42. 

The Veteran underwent another VA examination in September 2010.  The Veteran reported PTSD symptomatology including recurrent distressing dreams once or twice a month, which varied in frequency depending on his level of stress.  He was having significant memory problems, and stated that his wife was his memory, in that she reminds him of what he needs to do and when to take his medications.  He reported worsening problems with sleep, in that he could not sleep at all without the aid of either medication or alcohol.  He was taking medication for the nightmares and for panic attacks, but not seeking any other mental health treatment.  He had been married for 44 years, with four grown children, ten grandchildren, and three great-grandchildren, all of whom he felt very attached to.  He was not able to remember all the ages of his grandchildren, however.  He did not have any friends, but had acquaintances.  The examiner characterized the Veteran's PTSD symptoms as including nightmares, intrusive memories, avoidance, diminished participation in activities and detachment from others, with increased arousal, difficulty concentrating, and poor sleep.  The examiner commented that the Veteran's social and occupational functioning had not changed since the last examination, with moderate impairment in social function and problems with concentration which would impair his ability to maintain employment.  The examiner opined, however, that his memory problems were more likely related to his medical conditions, than to his PTSD.  She assigned diagnoses of PTSD and alcohol dependence, and assigned a Global Assessment of Functioning Score of 55.  

Applying the law to the facts of the case, as summarized above, the Board finds that the currently-assigned 30 percent disability rating more nearly approximates the Veteran's level of impairment due to PTSD from November 2004 until May2010.  There is no objective evidence, such as treatment records, to warrant the assignment of an evaluation in excess of 30 percent prior to May 2010.  As of the May 2010 VA examination report, however, the evidence reflects impairment more nearly approximating that described for a 50 percent schedular disability rating.  The report of the May 2010 VA examination reflects greater impairment than any of the previous medical evidence of record.  Not only was the Global Assessment of Functioning Score assigned by the examiner significantly lower (42 versus 85), but the examiner describes more severe/worsening symptoms of sleep impairment and panic attacks than are reflected in the earlier records.  

In reaching this conclusion, we observe that the Veteran has experienced some severe physical problems, including his heart problems, stroke, and the recently-diagnosed Parkinson's disease.  However, the VA psychologist in September 2010 was able to separate his PTSD-related concentration problems from his memory problems, related to his other medical conditions.  As the Veteran's memory was deemed to have been within normal limits in May 2010, his memory problems would appear to have developed subsequent to the diagnosis of Parkinson's disease.  This separation of the different symptoms is thus consistent with the other evidence of record, including the July 2004 examiner's assessment of the Veteran's memory as being good.

The assignment of a Global Assessment of Functioning score of 42 represents the assessments of mental health professionals that the veteran has "serious symptoms or any serious impairment in social, occupational, or school functioning."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

The assignment of a Global Assessment of Functioning score of 55 represents the assessments of mental health professionals that the veteran has "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

Overall, we find that the evidence of record supports a disability rating of no higher than 30 percent prior to the May 2010 VA examination.  As noted above, panic attacks and the inability to sleep without chemical aids were not reflected in the evidence prior to May 2010.  In our analysis, the Veteran's symptomatology does not rise to the level of the symptoms provided as examples of occupational and social impairment with reduced reliability and productivity in the General Rating Formula, prior to May 2010.  Mauerhan.  As of the May 2010 examination, however, the Veteran's symptoms appear to have worsened to the point where his symptomatology could be viewed as analogous to that described in the General Rating Formula, warranting the assignment of a 50 percent disability rating.  We place particular significance upon the reduced GAF scores, especially in conjunction with the prior examiner's description of the Veteran as not exaggerating his symptoms and the May 2010 examiner's assessment of the Veteran as a reliable historian.  However, we hold that a higher disability rating is not warranted, given that the Veteran continues to manage, although at a reduced level of functioning, without mental health therapy or any PTSD treatment other than the prescription medication that he takes.  Furthermore, his description of his daily life and functioning, both socially and occupationally, in no way rises to the level of the examples of symptomatology described in the regulatory rating criteria provided for a 70 percent disability rating, reflective of inability to establish and maintain effective relationships and deficiencies in most areas.  Mauerhan.  

In conclusion, the evidence supports the award of a 50 percent disability rating effective as of the May 2010 VA examination.  The Board is cognizant that the Veteran most likely reached this level of impairment gradually; however, absent regular treatment records which would likely have reflected a gradual deterioration in functioning due to PTSD, we are constrained to rely upon the first documentation of such diminishment in function; i.e., the report of the May 2010 examination.  The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent between November 2004 and May 2010, and against the assignment of a disability rating greater than 50 percent subsequent to May 2010.  The appeal is thus granted to this extent.

	Unemployability

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, ibid.  

The Veteran has been awarded service connection for PTSD, now rated as 50 percent disabling; and coronary artery disease, rated as 30 percent disabling.  The combined rating is 70 percent.  38 C.F.R. § 4.25.

The Veteran reports that he retired on disability in 2006 from a career as a financial planner.  He receives disability benefits from the Social Security Administration on account of disability resulting from his heart problems and stroke residuals.  His educational background includes more than four years of college, as reported to the Social Security Administration, to include having obtained a bachelor's degree, as reported on his VA application for a total disability rating.  

Currently, the Veteran and his representative assert that he is rendered unemployable due to his service-connected PTSD and heart disease.  That the impairment resulting from these disabilities is significant is unquestionable, and the VA has recognized this significant impairment through the award of a combined disability rating of 70 percent.  In addition to his service-connected disabilities, however, the Veteran has significant and serious impairment from nonservice-connected disabilities, including his stroke residuals, migraine headaches, a seizure disorder, some arthritis and joint pathology involving his back and shoulders, and the newly-diagnosed Parkinson's disease.  

As the Veteran's combined disability rating is 70 percent, he meets the schedular criteria outlined above for a total disability rating.  However, the governing standard also requires that service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  It is this component of the law which the Veteran's situation does not fulfill.  In this case, the evidence does not support the Veteran's claim that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.

The Veteran contends that he stopped working in 2006 on account of stress related to PTSD and coronary artery disease.  He reports that he "was constantly being admitted into a hospital for severe chest pains" related to stress and anxiety accompanying PTSD, compounded with his position in the financial industry and the accompanying geographic territory which he serviced.  

A statement from a former employer, which was submitted to VA in December 2005, somewhat corroborates this assertion.  The author of the statement indicated that he had personally trained the Veteran when he was hired as a commissioned Insurance Agent in 1990.  He related that the Veteran had never been able to achieve his potential as he always seemed to "fall on his face," and lacked focus on his job.  The Board observes, however, that the Veteran did maintain employment from 1990 until 2006, despite this lack of focus on the job.  Interpreted another way, this statement serves to show that while the Veteran may not have achieved his full potential, he did maintain employment in this capacity for many years.

The newly-obtained May 2010 psychiatric examination report contains the examiner's opinion that, "The Veteran's unemployment is due to the effects of a mental condition because his PTSD symptoms made it difficult to complete work and work with others.  He was self-employed because previous jobs could not handle his PTSD symptoms and so he was considered unemployable."  

The medical opinions obtained pursuant to the Board's remand reflect the informed opinions of a psychologist and a medical doctor that the Veteran is not precluded from employment by his service-connected disabilities.  The psychologist opined that the Veteran's substantial problems with memory would preclude employment, but attributed his memory impairment to his medical (i.e., not psychological) conditions.  With regard to his PTSD symptoms, she opined that his poor concentration would significantly interfere with employment, but would not alone preclude employment.  The physician who conducted the cardiologic examination opined that his coronary artery disease alone would not result in inability to do sedentary work, such as that which he had performed previously.  

Thus, the evidence of record appears to show that the Veteran is in fact, unable to retain and maintain employment of any kind.  However, the resolution of this claim revolves not around whether he is actually unable to maintain employment, but whether he is unable to do so on account of his service-connected disabilities, taken together or individually, without consideration of impairment arising from his nonservice-connected disabilities.  In applying the law to the facts of this case, then, the Board finds that the Veteran is not rendered unemployable due solely to his service-connected disabilities.  In so concluding, we rely upon the medical opinions contained in the evidence of record, to the effect that it is his nonservice-connected memory loss, and stroke residuals which preclude employment, rather than his service-connected disabilities alone.  Although the May 2010 opinion would appear to support the Veteran's claim, we note that the examiner does not conclude the Veteran cannot work with others due to his PTSD symptoms; rather, he concluded that working with others was more difficult on account of his PTSD symptoms.  We also observe that self-employment is also employment, and that in this self-employment capacity, the Veteran maintained a job with income for many years.

As noted above, the high combined rating in itself is a recognition that his service-connected impairment makes it difficult to obtain and keep employment.  Van Hoose.  In sum, the preponderance of the evidence is against the Veteran's claim for a total disability rating based upon individual unemployability due to service connected disabilities.  The appeal is denied.


ORDER

The September 28, 2011, Board decision is vacated. 

A disability rating greater than 30 percent prior to May 2010 for the service-connected PTSD is denied.

A 50 percent disability rating for PTSD is granted effective in May 2010, subject to the laws and regulations governing the award of monetary benefits.

A total disability rating based upon individual unemployability due to service-connected disabilities is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


